COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-15-00056-CR
                                              §
                            State,                              Appeal from the
                                              §
 v.                                                           205th District Court
                                              §
 FRANCES MUTEI,                                            of El Paso County, Texas
                                              §
                            Appellee.                        (TC# 20140D03917)
                                              §

                                          §
                                        ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
December 11, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before December 11, 2015.

       IT IS SO ORDERED this 17th day of November, 2015.

                                           PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.